Case 3:18-cv-00802-BEN-JLB Document 64 Filed 04/24/20 PageID.2322 Page 1 of 4




                         UNITED STATES COURT OF APPEALS
                                FOR THE NINTH CIRCUIT
                   Form 1. Notice of Appeal from a Judgment or Order of a
                                 United States District Court
  Name of U.S. District Court:                 j Southern District of California

  U.S: District Court case number: I 18-cv-00802-BEN-JLB

  Date case was first filed in U.S. District Court: f 04/27/2018
                                                                     :========================:
  Date of judgment or order you are appealing: 1....._0_4_12_3_/_20_2_0_ _ _ _ _ _ ______,
  Fee paid for appeal? (appeal fees· are paid at the US. District Court)
  r.    Yes    r    No       r   IFP was granted by U.S. District Court

   List all Appellants (List each party filing the appeal.           Do not use "et al. "or other abbreviations.)

       Xavier Becerra, in his official capacity as Attorney General of the State of
       California




  Is this a cross-appeal?         r   Yes       r. No
  If Yes, what is the first appeal case number?

  Was there a previous appeal in this case?                     r   Yes        r. No
                                                                    ....----------------,
  If Yes, what is the prior appeal case number?

  Your mailing address:
  11300 I Street, Suite 125

  ,P.O. Box 944255

  City: lsacramento                         · I State:      EJ            Zip Code: 194244-2550

  Prisoner Inmate or A Number (if applicable):
                                                                    .=::::::;----;===============~
  Sig~ature     I   /s/ Nelson Richards                                   J   Date 104/24/2020
         Complete and.file with the attached representation statement in the U.S. District Court
                         Feedback or questions about this form? Email us atforms@ca9.uscourts.gov

  Form 1                                                                                            Rev. 12/01/2018
Case 3:18-cv-00802-BEN-JLB Document 64 Filed 04/24/20 PageID.2323 Page 2 of 4




                         UNITED STATES COURT OF APPEALS
                              FOR THE NINTH CIRCUIT
                            Form 6. Representation Statement
       . Instructions for this form: http://www. ca 9. uscourts. gov/ formsl form06instructions.pdf
   Appellant(s) (List each party filing the appeal, do not use "et al. "or other abbreviations.)
   Name(s) of party/parties:
   Xavier Becerra, in his official capacity as Attorney General of the State of
   California

   Name(s) of counsel (if any):
   Nelson Richards



   Address: 11300 I Street, Suite 125, P.O. Box 944255, Sacramento, CA 94244-255BI
   Tel~phone number(s): j916-210-7867
  Email(s): jnelson.richards@doj .ca.gov
  Is counsel registered for Electronic Filing in the 9th Circuit?                        r. Yes      r   No

  Appellee(s) (List only the names pfparties and counsel who will oppose you on appeal. List
  separately represented parties separately.)
   Name(s) of party/pa11ies:
   Kim Rhode; Gary Brennan; Cory Henry; Edward Johnson; Scott Lindemuth;
   Ric.hard Ricks; Denise Welvang; Abie's Sporting, Inc.; AMDEP Holdings, LLC,
   d/b/a Ammunition Depot; [continued on next page]
   Name(s) of counsel (if any):
   C.D. Michel
   Sea!l A. Brady


  Address: I1so E. Ocean Blvd., Suite 200, Long Beach, CA 90802
  Telephone number(s): j562-216-4444
  Email(s): jcmichel@michellawyers.com; sbrady@michellawyers.com


   To list additional parties and/or counsel, use next page.
                      Feedback or questions about this form? Email us at (orms@ca9uscourts.gov

  Form 6                                                 1                                       New 12/01/2018
Case 3:18-cv-00802-BEN-JLB Document 64 Filed 04/24/20 PageID.2324 Page 3 of 4




   Continued list of parties and counsel: (attach additional pages as necessary)
   Appellants
   Name(s) of party/parties:



   Name(s) of counsel (if any):



   Address:
               .____ __-.=================================:::::
   Telephone number(s):
   Email(s):
   Is counsel registered for Electronic Filing in the 9th Circuit?                      r      Yes   r   No
   Appellees
   Name s of a      / arties:
   R & S Firearms, Inc., d/b/a/ Sam's Shooters Emporium; and California Rifle &
   Pistol Association, Incorporated, a California corporation
   Name(s) of counsel (if any):
   C.D. Michel
  ISean A. Brady
  Address: 180 E. Ocean Blvd., Suite 200, Long Beach, CA 90802
  Tel~phone number(s): !562-216-4444
  Email(s): cmichel@michellawyers.com; sbrady@michellawyers.com
   Name(s) of party/parties:


  I
   Name(s) of counsel (if any):



  Address:
               '--------;:========== ======== === ~
  Telephone number(s):
  Email(s):
                    Feedback or questions about this form? Email us at forms@ca9uscourts.gov

  Form 6                                               2                                        New 12/ 01/2018
Case 3:18-cv-00802-BEN-JLB Document 64 Filed 04/24/20 PageID.2325 Page 4 of 4




                              CERTIFICATE OF SERVICE
Case Name:      Rhode v. Becerra                          No.    3:18-cv-00802 BEN JLB

I hereby certify that on April 24, 2020, I electronically filed the following documents with the
Clerk of the Court by using the CM/ECF system:
NOTICE OF APPEAL
I certify that all participants in the case are registered CM/ECF users and that service will be
accomplished by the CM/ECF system.
I declare under penalty of perjury under the laws of the State of California the foregoing is true
and correct and that this declaration was executed on April 24, 2020, at Sacramento, California.


            Tracie L. Campbell                                  /s/ Tracie Campbell
                 Declarant                                            Signature

SA2018101286
34025089.docx
